DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 7/29/2022 has been accepted and entered. Accordingly, claims 1-5, 11-15, and 18 have been amended. 
Claim Interpretation and Contingent Limitations
Claim 6 is a system claim which contains a contingent limitation. 
Claim 6:
“…wherein in response to remaining power of the first vehicle being lower than a threshold voltage, the first vehicle moves toward a charging station according to charging-station information included in the map”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitation (1) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Claim 16 is a method (process) claim which contains a conditional limitation.
	Claim 16:
(6) “wherein in response to remaining power of the first vehicle being lower than a threshold voltage, the first vehicle moves toward a charging station according to charging-station information included in the map”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 16 is a process claim, Ex Parte Schulhauser applies to limitation (2). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 16 does not require “first vehicle being lower than a threshold voltage”. 	

Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) rejection related to claim 18 is now withdrawn as a result of the amended claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20190072980)(hereinafter “Kumar”) in view of Jung (US20200341480A1)(hereinafter “Jung”), and further in view of Viswanathan (US20200050193)(hereinafter “Viswanathan”).
With respect to claim 1 and similarly 11, Kumar discloses:
A system for guiding vehicles comprising:  (Kumar ¶12 “The proposed systems and methods design safe trajectories that navigate a team of robots from their known initial positions to a set of assigned goal positions”)
a first vehicle configured to move in a first space; (Kumar ¶56 “first… robots… navigate”)
a second vehicle configured to move in a second space; (Kumar ¶56 “second… robots… navigate”)
and a host terminal comprising a computer program product and a processor, (Kumar ¶14 “the methods disclosed herein may be implemented using a controller… the methods disclosed herein may be embodied in a non-transitory computer readable medium having stored thereon executable instructions that when executed by the processor of a computer control the computer to perform the steps of the method.”; Kumar ¶56 “controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots.”)
and wherein the interactive operation1 (i.e., 12, FIG. 1 communicating with vehicles 10; ¶ 56 “controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots.”; claims 16-17) comprises: 
using first position information of the first vehicle; (Kumar ¶56 “first… robots 10a… begin at start positions”)
using second position information of the second vehicle; (Kumar ¶56 “second… robots… 10b… begin at start positions”)
using first destination information of the first vehicle (Kumar ¶56 “respective first… goal positions 26a”)
using second destination information of the second vehicle (Kumar ¶56 “respective…  second… goal positions 26b”)
according to the first position information, (Kumar ¶56 “first… robots 10a… begin at start positions and must navigate to respective first… goal positions 26a.”; Kumar ¶62 “for a given set of start… conditions of each robot”)
the second position information, (Kumar ¶56 “second… robots… 10b… begin at start positions and must navigate to respective… second… goal positions… 26b”; Kumar ¶62 “for a given set of start… conditions of each robot”)
the first destination information, (Kumar ¶56 “first… robots 10a… begin at start positions and must navigate to respective first… goal positions 26a.”; Kumar ¶62 “for a given set of start… conditions of each robot”)
the second destination information, (Kumar ¶56 “second… robots… 10b… begin at start positions and must navigate to respective… second… goal positions… 26b”; Kumar ¶62 “for a given set of start… conditions of each robot”)
 and environmental characteristics of a map, (Kumar ¶42 “Optimal Motion Plan (OMP)”; Kumar ¶39 “circular holding pattern (CHOP)”; Kumar ¶62 “a collision detection step 32 identifies any imminent collisions among the OMPs. A collision presence step 33 determines whether or not any imminent collisions were detected. If no collisions are detected, the motion plan may be considered complete. If one or more collisions are detected, however, one or more CHOPs may then be defined in a CHOP selection step 34, and the exit conditions for each robot in the CHOP (e.g., selection of exit waypoints discussed above) may be defined in an exit selection step 35. In this way, for a subset of the robots identified as being associated with a possible collision, the optimal motion plan of each robot in the subset is modified to define modified trajectories that each include the CHOP such that the possible collision is avoided.”; Kumar ¶98 “the present systems and methods are able to find safe motion plans for teams of hundreds of robots in a challenging environment.”). Here we are taking other robots as obstacles, which would be considered environmental characteristics.
planning a fist travelling path on the map for the first vehicle (Kumar ¶56 “a controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots… first… robots 10a… begin at start positions and must navigate to respective first… goal positions 26a.”; Kumar ¶62 “for a given set of start… conditions of each robot… a motion plan may be computed according to a plan generation method… Plan generation method 30 may be repeated as many times as necessary until no collisions are detected”; Kumar ¶60 “a single motion planning algorithm, referred to as OMP+CHOP, which allows robots to follow their OMPs when possible and directs them into appropriately designed CHOPs in congested areas.”)
and planning a second travelling path on the map for a second vehicle; (Kumar ¶56 “a controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots.”; … second… robots… 10b… begin at start positions and must navigate to respective… second… goal positions… 26b”; Kumar ¶62 “for a given set of start… conditions of each robot… a motion plan may be computed according to a plan generation method… Plan generation method 30 may be repeated as many times as necessary until no collisions are detected”; Kumar ¶60 “a single motion planning algorithm, referred to as OMP+CHOP, which allows robots to follow their OMPs when possible and directs them into appropriately designed CHOPs in congested areas.”)
in response to that there is a region where the first and second travelling paths pass through, (Kumar ¶64 “the first Imminent Collision (IC) amongst robots following trajectories y is identified”; Kumar ¶73 “FIG. 4B shows an initial motion plan, where M =O and all robots follow their OMPs from their start positions. FIGS. 4C and 4D show the motion plans after the first two ICs are resolved”; Kumar ¶60 “a single motion planning algorithm, referred to as OMP+CHOP, which allows robots to follow their OMPs when possible and directs them into appropriately designed CHOPs in congested areas.”; Kumar Fig. 4B shows mobile robots “10a” and “10b” on trajectories that would cause an imminent collision with each other, also known as a region where the first and second travelling paths pass through)
defining a circular holding pattern at an intermediate point on the first travelling path, before resuming on a travelling path afterwards (Kumar Fig. 4C shows the mobile robots 10a and 10b from Fig. 4B entering a circular holding pattern, also known as CHOP, intermediately until they can resume their path towards their goal destinations indicated by stars; Kumar ¶73 “FIG. 4B shows an initial motion plan, where M =O and all robots follow their OMPs from their start positions. FIGS. 4C and 4D show the motion plans after the first two ICs are resolved. Specifically, in the illustrated scenario, a first CHOP 20a is defined in response to the identification of an imminent collision between first and second robots 10a and 10b”; Kumar ¶60 “a single motion planning algorithm, referred to as OMP+CHOP, which allows robots to follow their OMPs when possible and directs them into appropriately designed CHOPs in congested areas.”)
and controlling movement routes of the first and second vehicles according to the first and second travelling paths respectively, (Kumar ¶56 “first… robots 10a… begin at start positions and must navigate to respective first… goal positions 26a.”; Kumar ¶56 “second… robots… 10b… begin at start positions and must navigate to respective… second… goal positions… 26b”; Kumar Fig. 4C shows the mobile robots 10a and 10b from Fig. 4B entering a circular holding pattern, also known as CHOP, intermediately until they can resume their path towards their goal destinations indicated by stars; Kumar ¶73 “FIG. 4B shows an initial motion plan, where M =O and all robots follow their OMPs from their start positions. FIGS. 4C and 4D show the motion plans after the first two ICs are resolved. Specifically, in the illustrated scenario, a first CHOP 20a is defined in response to the identification of an imminent collision between first and second robots 10a and 10b”; Kumar ¶60 “a single motion planning algorithm, referred to as OMP+CHOP, which allows robots to follow their OMPs when possible and directs them into appropriately designed CHOPs in congested areas.”; The robots temporarily enter a circular holding pattern when collision becomes probable, then resume their navigation on their path (OMP, e.g. Optimal Motion Path) afterward.)
wherein the first vehicle moves on the first travelling path (Kumar ¶56 “first… robot 10a… begin at start positions”), temporarily performs a circular holding pattern at an intermediate waypoint (Kumar ¶57 “intermediate waypoints… CHOP… for the motion plans of first… robot 10a”); and then continues to move on the first travelling path (Kumar ¶¶57-58 “exit waypoint within CHOP… and the exiting robot(s) move in accordance with their resumed OMP”)
Kumar fails to explicitly disclose:
defining a stop point at an intermediate waypoint on the first travelling path;
However, Jung, from the same field of endeavor,
defining a stop point at an intermediate point on the first travelling path; (Jung ¶382 “the pause state may mean a state in which the moving robot 1 temporarily stops to avoid a person or an obstacle and resumes movement, after a certain time elapses or when a person or an obstacle is not detected.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a mobile robot temporarily stopping at an intermediate waypoint, as taught by Jung, with the mobile robot that temporarily performs a circular holding pattern at an intermediate waypoint in response to an overlapping trajectory, as taught by Kumar, in order to avoid collision - thus improving safety (Jung ¶382 “the moving robot 1 temporarily stops to avoid a person or an obstacle and resumes movement, after a certain time elapses or when a person or an obstacle is not detected.”).
Kumar in view of Jung fails to explicitly disclose:
the host terminal performs an interactive operation with at least one of the first vehicle and the second vehicle wherein the used position and destination information is received by the controller
However, Viswanathan, from the same field of endeavor, discloses:
Planning a travelling path on a map (Viswanathan ¶52 “where information regarding map data is provided via a map data service provider 108 and vehicle position along with navigation information is established based on data received at the vehicle… map data service provider 108 that provides map data (e.g., HD maps and policies associated with road links within the map) to the Advanced Driver Assistance System (ADAS) 205”).
wherein in response to the processor executing the computer program product (Viswanathan ¶4 “The computer program code instructions may be configured to, when executed”)
the host terminal performs an interactive operation with at least one of the first vehicle and the second vehicle wherein the used position and destination information is received by the controller (Viswanathan ¶4 “cause the apparatus to: determine location information of a vehicle”; Viswanathan ¶52 “vehicle position along with navigation information is established based on data received at the vehicle”; Viswanathan Fig. 4 “Determine a location of a vehicle including a road segment and a direction of travel”; Viswanathan ¶41 “the autonomous vehicle must be equipped with… a controller”; Viswanathan ¶24 “the apparatus 20 is embodied or partially embodied by an electronic control unit of a vehicle”; Viswanathan ¶56 “an apparatus for performing the method of FIG. 4 above may comprise a processor (e.g., the processor 24”) of the system.”; Viswanathan ¶28 “For example, the processor may be embodied as… a controller”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the host terminal performing an interactive operation using received first and second vehicular position and destination information, as well as planning a travelling path on a map, as taught by Viswanathan, in the system of Kumar in view of Jung, in order to more easily facilitate autonomous navigation. (Viswanathan ¶3 “The volume of associated data may be… used in ways that facilitate autonomous… vehicle control”). Additionally, it would have been obvious in order to more easily establish navigational information. (Viswanathan ¶52 “navigation information is established based on data received at the vehicle”).

With respect to claim 5 and similarly 15,
Kumar in view of Jung, further in view of Viswanathan discloses:
wherein the interactive operation further comprises: providing the map to the first vehicle, wherein the map comprises the first travelling path. (Kumar ¶56 “a controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots.”; Kumar ¶¶56-57 “first… robot 10a… begin at start positions…  “intermediate waypoints… CHOP… for the motion plans of first… robot 10a”; Jung ¶382 “the moving robot 1 temporarily stops to avoid a person or an obstacle and resumes movement, after a certain time elapses or when a person or an obstacle is not detected.”; Kumar ¶¶57-58 “exit waypoint within CHOP… and the exiting robot(s) move in accordance with their resumed OMP”; Viswanathan ¶52 “where information regarding map data is provided via a map data service provider 108 and vehicle position along with navigation information is established based on data received at the vehicle… map data service provider 108 that provides map data (e.g., HD maps and policies associated with road links within the map) to the Advanced Driver Assistance System (ADAS) 205”)

With respect to claim 18, as best understood in view of the 112(b) rejection above, 
Kumar in view of Viswanathan discloses:
wherein in response to a computer loading the plurality of program codes, (Viswanathan ¶07 “The computer-executable program code instructions include program code instructions”)
computer executes the plurality of program codes to perform the method as claimed in claim 11 is completed. (Kumar ¶12 “The proposed systems and methods design safe trajectories that navigate a team of robots from their known initial positions to a set of assigned goal positions”; Kumar ¶56 “first… robots… navigate”; Kumar ¶56 “second… robots… navigate”; Kumar ¶14 “the methods disclosed herein may be implemented using a controller… the methods disclosed herein may be embodied in a non-transitory computer readable medium having stored thereon executable instructions that when executed by the processor of a computer control the computer to perform the steps of the method.”; Kumar ¶56 “controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots.”; Kumar ¶56 “first… robots 10a… begin at start positions”; Kumar ¶56 “second… robots… 10b… begin at start positions”; Kumar ¶56 “goal positions 26a, 26b, 26c, and 26d”; Kumar ¶56 “first… robots 10a… begin at start positions and must navigate to respective first… goal positions 26a.”; Kumar ¶62 “for a given set of start… conditions of each robot”; Kumar ¶56 “second… robots… 10b… begin at start positions and must navigate to respective… second… goal positions… 26b”; Kumar ¶62 “for a given set of start… conditions of each robot”; Kumar ¶56 “goal positions 26a, 26b”; Kumar ¶62 “for a given set of … goal conditions of each robot”; Kumar ¶42 “Optimal Motion Plan (OMP)”; Kumar ¶39 “circular holding pattern (CHOP)”; Kumar ¶62 “a collision detection step 32 identifies any imminent collisions among the OMPs. A collision presence step 33 determines whether or not any imminent collisions were detected. If no collisions are detected, the motion plan may be considered complete. If one or more collisions are detected, however, one or more CHOPs may then be defined in a CHOP selection step 34, and the exit conditions for each robot in the CHOP (e.g., selection of exit waypoints discussed above) may be defined in an exit selection step 35. In this way, for a subset of the robots identified as being associated with a possible collision, the optimal motion plan of each robot in the subset is modified to define modified trajectories that each include the CHOP such that the possible collision is avoided.”; Kumar ¶56 “a controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots.”; Kumar ¶62 “a motion plan may be computed according to a plan generation method… Plan generation method 30 may be repeated as many times as necessary until no collisions are detected.; Kumar ¶56 “Alternatively, each of the robots may be substantially autonomous, with an on-board controller being integrated with each robot for generating a motion plan.”; Viswanathan ¶4 “The computer program code instructions may be configured to, when executed”; Viswanathan ¶4 “cause the apparatus to: determine location information of a vehicle”; Viswanathan ¶52 “vehicle position along with navigation information is established based on data received at the vehicle”; Viswanathan Fig. 4 “Determine a location of a vehicle including a road segment and a direction of travel”)

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko (US20200049520)(hereinafter “Kaneko”).
With respect to claim 2 and similarly 12, 
Kumar in view of Jung, further in view of Viswanathan discloses:
An interactive operation (Kumar, 12, FIG. 1 communicating with vehicles 10; Kumar ¶ 56 “controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots.”; Kumar claims 16-17) 
First and second destination locations (Kumar ¶56 “first, second… robots 10a, 10b… begin at start positions and must navigate to respective first, second… goal positions 26a… 26b”)
Kumar in view of Jung, further in view of Viswanathan fails to explicitly disclose:
decoding the first position information to obtain a first start position of the first vehicle;
decoding the second position information to obtain a second start position of the second vehicle;  
and decoding the destination information to obtain a destination position.
However, Kaneko, from the same field of endeavor, discloses:
decoding the first position information to obtain a first start position of the first vehicle; (Kaneko ¶43 “The location acquisition unit 120 acquires a current location of the terminal 10 as a current location of a vehicle. More specifically, for example, the location acquisition unit 120 acquires a current latitude and longitude of the terminal 10 via a GPS (Global Positioning System) possessed by itself”; Kaneko ¶67 “In S1002, the control unit 100A controls a location acquisition unit 120A to acquire a current location of the terminal 10A as a piece of location information for the vehicle A. More specifically, the location acquisition unit 120A acquires, as the piece of location information, a current latitude and longitude of the terminal 10A. Note that if the location acquisition unit 120A has a piece of location information for the terminal 10A acquired immediately before the acquisition of the transfer instruction, the piece of information may be used as the piece of current location information for the vehicle A without newly acquiring a piece of location information.”)
decoding the second position information to obtain a second start position of the second vehicle;  (Kaneko ¶73 “In S1007, the control unit 100B controls a location acquisition unit 120B to acquire a current location of the terminal 10B as a piece of location information for the vehicle B, as in the process performed by the control unit 100A in S1002.”)
and decoding the first destination information to obtain a first destination position; (Kaneko ¶76 “In S1010, the control unit 200 determines (chooses) a transfer destination vehicle and a transfer location for the utilizer in the vehicle A from the piece of route information for the vehicle A and the pieces of location information for the vehicles A to D. That is, the control unit 200 matches route key locations of the piece of route information for the vehicle A with locations of the vehicles B to D and determines a transfer destination vehicle and a transfer location which are lowest in travel cost. The process in S1010 will be described later in detail.”; Kaneko ¶77 “In S1011, the control unit 200 controls the communication unit 210 to transmit a piece of information on the transfer location to the terminal 10A and the terminal 10 corresponding to the transfer destination vehicle. Note that the transmitted piece of information on the transfer location may be expressed as a non-relative location indicated by a latitude and a longitude or as the name of a landmark corresponding to the transfer location. That is, the transmitted piece of information on the transfer location may be any piece of information as long as a driver or the like in the vehicle as a transmission destination can judge a location”; Kaneko ¶124 “the vehicle D intends to travel… to a location (9, 1), as indicated by a dotted line.”)
and decoding the second destination information to obtain a second destination position (Kaneko ¶33 “The controller may transmit, to the second vehicle, a piece of information on a predetermined travel route from the joining point to the place of arrival for the first vehicle”; Kaneko ¶3 “transfer destination”; “Kaneko ¶124 “FIG. 8A illustrates that the vehicle C intends to travel… to a location (9, 4), as indicated by a broken line, and that”)
and decoding the destination information to obtain a destination position. (Kaneko ¶76 “In S1010, the control unit 200 determines (chooses) a transfer destination vehicle and a transfer location for the utilizer in the vehicle A from the piece of route information for the vehicle A and the pieces of location information for the vehicles A to D. That is, the control unit 200 matches route key locations of the piece of route information for the vehicle A with locations of the vehicles B to D and determines a transfer destination vehicle and a transfer location which are lowest in travel cost. The process in S1010 will be described later in detail.”; Kaneko ¶77 “In S1011, the control unit 200 controls the communication unit 210 to transmit a piece of information on the transfer location to the terminal 10A and the terminal 10 corresponding to the transfer destination vehicle. Note that the transmitted piece of information on the transfer location may be expressed as a non-relative location indicated by a latitude and a longitude or as the name of a landmark corresponding to the transfer location. That is, the transmitted piece of information on the transfer location may be any piece of information as long as a driver or the like in the vehicle as a transmission destination can judge a location”); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement decoding starting position and destination information, as taught by Kaneko, in the system of Kumar in view of Jung, further in view of Viswanathan in order to facilitate determining a navigation route between start and end points. (Kaneko ¶19 “The travel route of the piece of route information may be a travel route between a determined start location and a determined end location”)

With respect to claim 3 and similarly 13,
Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko discloses:
obtaining a first connection path between the first start position and the first destination position according to the environmental characteristics of the map; (Kumar ¶27 “the patterns are generated with an algorithm such that the creation of a new pattern will not create a new collision condition.”; Kaneko ¶22 “each of the plurality of travel routes”; Kaneko ¶29 “an intended travel route from the current location for each of the plurality of vehicles,”; Kaneko Fig. 8A; Kaneko Fig. 8A; Kaneko ¶124 “FIG. 8A illustrates… that the vehicle D intends to travel from the current location (6, 5) to a location (9, 1), as indicated by a dotted line.”)
obtaining a second connection path between the second start position and the second destination position according to the environmental characteristics of the map; (Kumar ¶27 “Additional robots may enter the holding pattern if their own trajectories interfere with it, and each robot is prioritized to leave the pattern safely and proceed to its goal. In essence, each robot pursues its own optimal motion plan until an impending collision is detected.”; Kaneko ¶22 “each of the plurality of travel routes”; Kaneko ¶29 “an intended travel route from the current location for each of the plurality of vehicles,”; Kaneko ¶124 “FIG. 8A illustrates that the vehicle C intends to travel from the current location (5, 4) to a location (9, 4)”)
and taking the first and second connection path as the first and second travelling paths respectively. (Kumar ¶62 “If no collisions are detected, the motion plan may be considered complete.”; Kumar ¶58 “each of the robots moves synchronously in sequence about CHOP… the exiting robot(s) move in accordance with their resumed OMP”; Kaneko ¶22 “each of the plurality of travel routes”; Kaneko ¶29 “an intended travel route from the current location for each of the plurality of vehicles,”; Kaneko Fig. 8A; Kaneko ¶124 “FIG. 8A illustrates that the vehicle C intends to travel from the current location (5, 4) to a location (9, 4), as indicated by a broken line, and that the vehicle D intends to travel from the current location (6, 5) to a location (9, 1), as indicated by a dotted line.”)

With respect to claim 4 and similarly 14,
Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko discloses:
Wherein length of the first connection path is longer than length of the second connection path (Kaneko ¶124 “FIG. 8A illustrates that the vehicle C intends to travel from the current location (5, 4) to a location (9, 4), as indicated by a broken line, and that the vehicle D intends to travel from the current location (6, 5) to a location (9, 1), as indicated by a dotted line.”; Fig. 8A shows these paths graphically, with first path taken by vehicle D and second path taken by vehicle D.)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Jung, further in view of Viswanathan, and further in view of Stadie (US20180276606)(hereinafter “Stadie”).
With respect to claim 6 and similarly 16,
Kumar in view of Jung, further in view of Viswanathan discloses:	a first vehicle; (Kumar ¶56 “robots 10a”)
Kumar in view of Jung, further in view of Viswanathan fails to explicitly disclose:
wherein in response to remaining power of the first vehicle being lower than a threshold voltage, the first vehicle moves toward a charging station according to charging-station information included in the map
However, Stadie, from the same field of endeavor, discloses:
wherein in response to remaining power of the first vehicle being lower than a threshold voltage, the first vehicle moves toward a charging station according to charging-station information included in the map.(Stadie ¶120 “Operations may include… going to a charging station to recharge”; Stadie ¶138 “may receive information from the various robots (e.g. a robot is malfunctioning, a robot requires charging”; Stadie ¶203 “The charge manager module 320 may be configured to develop a movement plan to recharge robots. The charge manager module 320 may be configured to estimate when robots will have a specified minimum charge, and ensure that all robots are able to charge at or before that point.”; Stadie¶ 160 “product placement optimisation module 306 may utilize relevant information, such as the layout of the grid . . . location of charging stations”) A specified minimum charge, i.e., a threshold.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement moving towards a charging station to recharge when remaining power of a vehicle is lower than a threshold voltage, as taught by Stadie, in the system of Kumar in view of Jung, further in view of Viswanathan, in order to move a robot to a charging station once it needs recharging. (Stadie ¶203 “The charge manager module 320 may be configured to develop a movement plan to recharge robots”; Stadie ¶138 “robot requires charging”)

Claims 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko, further in view of Sathyanarayana (US20180365533)(hereinafter “Sathyanarayana”), and further in view of Sakaguchi (US20200116509)(hereinafter “Sakaguchi”).
With respect to claim 7,
Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko discloses:
A host terminal (Kumar ¶14 “the methods disclosed herein may be implemented using a controller… the methods disclosed herein may be embodied in a non-transitory computer readable medium having stored thereon executable instructions that when executed by the processor of a computer control the computer to perform the steps of the method.”; Kumar ¶56 “controller 12 that is remote from robots may be configured to communicate with each of the robots and provide the motion plan to the robots.”)
Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko fails to explicitly disclose:
wherein the host terminal further comprises: 
at least one wheel;
However, Sathyanarayana, from the same field of endeavor, discloses:
A host terminal that is housed inside of a vehicle, which has at least one wheel; (Sathyanarayana ¶25 “The method can be performed at least in part by a sensing and computing system on-board the vehicle (e.g., an onboard vehicle system, e.g., 510), but can additionally or alternatively be performed at least in part by a remote computing system (e.g., 520 shown in FIG. 2), such as a server system, a user device (e.g., a smartphone, a tablet, etc.), or by any other suitable set or network of computing systems.”; Sathyanarayana ¶13 “The onboard vehicle system is preferably separate from the vehicle (e.g., installed into the vehicle, removable from and/or installable into the vehicle by the user or related entity, etc.), but can alternatively be integrated into the vehicle or otherwise permanently or semi-permanently attached to the vehicle. The method can also be implemented at and/or executed in conjunction with a user device 300 and/or a remote computing system 400.”); Sathyanarayana Fig. 4 shows “vehicle” with a wheel.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a host terminal comprising a wheel, as taught by Sathyanarayana, in the system of Kumar in view of Jung, further in view of Viswanathan, and further in view of Kaneko, in order to further aid driving operations by using real world data during movement operations. (Sathyanarayana ¶11 “The method functions to collect real-world data associating events related to vehicle operation with events related to the context in which the vehicle is operated. The method can also function to associate external driving conditions with intrinsic vehicle operation.”). In addition, modifying the host terminal of Kumar in view of Viswanathan, further in view of Kaneko,  such that the host terminal is housed in a vehicle is further obvious since Sathyanarayana discloses host computing at a remote device or onboard a vehicle are obvious design choices that are interchangeable depending on the design choice of the designer (i.e., Sathyanarayana ¶¶ 13, 25). 
Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko, and further in view of Sathyanarayana fails to explicitly disclose:
and a laser sensor configured to detect actual environmental characteristics for generating the map.
However, Sakaguchi, from the same field of endeavor, discloses:
and a laser sensor configured to detect actual environmental characteristics for generating the map. (Sakaguchi ¶36 The external sensor 1 is a detector that detects external situations that are surrounding information of the vehicle 300. The external sensor 1 includes at least one of a… laser imaging detection; Sakaguchi ¶51“The external situation recognition unit 12 recognizes external situations of the vehicle 300 based on a detection result (for example, imaging information from the camera , obstacle information from the radar, and obstacle information from the LIDAR ) in the external sensor 1. The external situations include, for example, positions of white lines of a traveling lane or a position of the lane center with respect to the vehicle 300 and a road width , a shape of a road (for example , a curvature of a traveling lane, a road surface slope change effective for prospect estimation in the external sensor 1, and meandering), and situations of surrounding obstacles of the vehicle 300 (for example  information for differentiating a fixed obstacle from a moving obstacle, a position of an obstacle with respect to the vehicle 300, a movement direction of an obstacle with respect to the vehicle 300 , and a relative speed of an obstacle with respect to the vehicle 300). Preferably, a detection result in the external sensor 1 is collated with the map information, and thus the accuracy of a position and a direction of the vehicle 300 acquired from the GPS receiver 2 or the like is supplemented.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the laser sensor of Sakaguchi in the system of Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko, and further in view of Sathyanarayana in order to further aid the accuracy of a position and direction of a vehicle. (Sakaguchi ¶51 “Preferably, a detection result in the external sensor 1 is collated with the map information, and thus the accuracy of a position and a direction of the vehicle 300 acquired from the GPS receiver 2 or the like is supplemented.”)

With respect to claim 8 and similarly 17,
Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko, further in view of Sathyanarayana, and further in view of Sakaguchi discloses:
wherein the host terminal provides the map to the first vehicle and the second vehicle, (Viswanathan ¶52 “The illustrated embodiment of FIG. 3 may be vehicle-based, where information regarding map data is provided via a map data service provider 108 and vehicle position along with navigation information is established based on data received at the vehicle. As illustrated, the architecture includes a map data service provider 108 that provides map data (e.g., HD maps and policies associated with road links within the map) to the Advanced Driver Assistance System (ADAS) 205, which may be vehicle-based or server based depending upon the application. The map data service provider may be a cloud-based 210 service. The ADAS receives navigation information and vehicle position and uses that information to map-match 215 the position to a road link on a map of the mapped network of roads stored in the map cache 220.”; Viswanathan ¶26 “The apparatus 20 may be equipped with any number of sensors 21, such as a global positioning system (GPS), accelerometer, LiDAR, radar, and/or gyroscope. Any of the sensors may be used to sense information regarding the movement, positioning, or orientation of the device for use in navigation assistance”; Viswanathan ¶44 “Beyond sensors on a vehicle, autonomous and semi-autonomous vehicles may use HD maps to help navigate and to control a vehicle along its path.”)
and the first vehicle marks a position of the first vehicle on the map, (Sakaguchi ¶34 “The ECU 10 includes a vehicle position recognition unit 11”)
takes the map with the marked position as the first position information, (Sakaguchi ¶35 “The vehicle position recognition unit 11 recognizes a position (hereinafter, referred to as a “vehicle position”) of the vehicle 300 on a map based on position information of the vehicle 300 received by the GPS receiver 2 and map information in the map database 4.”)
and reports the first position information to the host terminal. (Sakaguchi ¶25 “The GPS receiver 2 transmits information regarding the measured position of the vehicle 300 to the ECU 10”)

With respect to claim 9,
Kumar in view of Jung, further in view of Viswanathan, further in view of Kaneko, further in view of Sathyanarayana, and further in view of Sakaguchi discloses:
wherein the first vehicle comprises: 
a laser sensor configured to detect environmental characteristics of the first space for generating the map provided to the host terminal. (Sakaguchi ¶36 The external sensor 1 is a detector that detects external situations that are surrounding information of the vehicle 300. The external sensor 1 includes at least one of a… laser imaging detection; Sakaguchi ¶51“The external situation recognition unit 12 recognizes external situations of the vehicle 300 based on a detection result (for example, imaging information from the camera , obstacle information from the radar, and obstacle information from the LIDAR ) in the external sensor 1. The external situations include, for example, positions of white lines of a traveling lane or a position of the lane center with respect to the vehicle 300 and a road width , a shape of a road (for example , a curvature of a traveling lane, a road surface slope change effective for prospect estimation in the external sensor 1, and meandering), and situations of surrounding obstacles of the vehicle 300 (for example  information for differentiating a fixed obstacle from a moving obstacle, a position of an obstacle with respect to the vehicle 300, a movement direction of an obstacle with respect to the vehicle 300 , and a relative speed of an obstacle with respect to the vehicle 300). Preferably, a detection result in the external sensor 1 is collated with the map information, and thus the accuracy of a position and a direction of the vehicle 300 acquired from the GPS receiver 2 or the like is supplemented.”)

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Jung, further in view of Viswanathan, further in view of Sakaguchi
With respect to claim 10, 
Kumar in view of Jung, further in view of Viswanathan discloses:
a first vehicle configured to move in a first space; (Kumar ¶56 “first… robots… navigate”)
Kumar in view of Jung, further in view of Viswanathan fails to explicitly disclose:
wherein the first vehicle comprises:
 a laser sensor configured to detect environmental characteristics of the first space for generating the map provided to the host terminal. 
However, Sakaguchi, from the same field of endeavor, discloses:
wherein the first vehicle comprises:
 a laser sensor configured to detect environmental characteristics of the first space for generating the map provided to the host terminal. (Sakaguchi ¶36 The external sensor 1 is a detector that detects external situations that are surrounding information of the vehicle 300. The external sensor 1 includes at least one of a… laser imaging detection; Sakaguchi ¶51“The external situation recognition unit 12 recognizes external situations of the vehicle 300 based on a detection result (for example, imaging information from the camera , obstacle information from the radar, and obstacle information from the LIDAR ) in the external sensor 1. The external situations include, for example, positions of white lines of a traveling lane or a position of the lane center with respect to the vehicle 300 and a road width , a shape of a road (for example , a curvature of a traveling lane, a road surface slope change effective for prospect estimation in the external sensor 1, and meandering), and situations of surrounding obstacles of the vehicle 300 (for example  information for differentiating a fixed obstacle from a moving obstacle, a position of an obstacle with respect to the vehicle 300, a movement direction of an obstacle with respect to the vehicle 300 , and a relative speed of an obstacle with respect to the vehicle 300). Preferably, a detection result in the external sensor 1 is collated with the map information, and thus the accuracy of a position and a direction of the vehicle 300 acquired from the GPS receiver 2 or the like is supplemented.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the laser sensor of Sakaguchi in the system of Kumar in view of Jung, further in view of Viswanathan in order to further aid the accuracy of a position and direction of a vehicle. (Sakaguchi ¶51 “Preferably, a detection result in the external sensor 1 is collated with the map information, and thus the accuracy of a position and a direction of the vehicle 300 acquired from the GPS receiver 2 or the like is supplemented.”)
Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to claim interpretation and contingent limitations related to claims 4, 6, 14, and 16, Applicant asserts (Amend. 1-2)
Amended claim language for claim 4 and similarly 14 now recites "length of the first connection path is longer than length of the second connection path" and therefore should no longer be interpreted as a contingent limitation. Furthermore, claim 6 recites the term “map”, and also depends from claim 5. As a result, claim 6 should not be interpreted as a contingent limitation. Lastly, claim 16 should not be interpreted as a contingent limitations for the mirrored reason of claim 6.
Regarding claim 4, examiner agrees. As a result, contingent limitation interpretation is removed for claim 4 and similarly 14. Regarding claims 6 and 16, however, the recitation of the term “map” does not overcome the contingent limitation interpretation. Specifically, the limitation “in response to remaining power of the first vehicle being lower than a threshold voltage” invokes contingent limitation interpretation, not the term “map”.
With respect to the 112(b) rejection related to claim 18, Applicant asserts (Amend. 2)
Amended claim language now overcomes this 112(b) rejection since the amendment recites “wherein in response to a computer loading the plurality of program codes, the computer executes the plurality of program codes to perform the method as claimed in claim 11”.
Examiner agrees, and this 112(b) rejection is now withdrawn.
With respect to claim rejections under 35 U.S.C. 103, Applicant asserts (Amend. 4-6).
In light of the amended independent claim language for claims 1 and similarly 11, Kumar does not disclose a stop point on the OMP of one of the robots identified as being associated with the collision to cause the robot to stop at a point and then move continuously on the original OMP after stopping. Additionally, Viswanathan also does not disclose “two travelling paths are defined for two vehicles respectively, a stop point is defined on one of the two travelling paths for the case that there is a region the two travelling paths passing through, and one of the two vehicles stops at the stop point and then move continuously on the original corresponding travelling path after the stopping.”
However, instead of a stop point intermediately along the path of the OMP, Kumar describes a circular holding pattern (CHOP) intermediately. One of the robots identified as being associated with the collision causes the robot to temporarily enter a circular holding pattern, and then continue to move continuously on the original OMP after entering this pattern. Although this is not explicitly a stop point, it would be obvious to one of ordinary skill in the art to modify this intermediate circular holding pattern to be a temporary stop. As a result, Kumar in view of Jung discloses this limitation (wherein the first vehicle moves on the first travelling path (Kumar ¶56 “first… robot 10a… begin at start positions”; Kumar ¶57 “intermediate waypoints… CHOP… for the motion plans of first… robot 10a”; Kumar ¶¶57-58 “exit waypoint within CHOP… and the exiting robot(s) move in accordance with their resumed OMP”; Jung ¶382 “the pause state may mean a state in which the moving robot 1 temporarily stops to avoid a person or an obstacle and resumes movement, after a certain time elapses or when a person or an obstacle is not detected.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An interactive operation can be any communication between a host and a vehicle. See Spec. ¶ 17 (“The interactive operation refers to the communication between the host terminal 110 and the vehicles 120 and 130”).